CaSe 1:13-CV-01518-ADC DOCL_Jment 160 Filed 11/20/18 Page 1 Of 2
Case 1:13-cv-01518-ADS Document 156 Filed 11/16/18 Page 1 of 2

"Ec£
Nov "”!4)<./”, m
16 mag gALT\HOR€-N\GHT eox
Renee L.Mccray WW zo\aNOV 16 PH 1= 18
c/o 109 North Edgewood Street mci cOURT
Bauimore, Maryland 21229 “D,,-P;;`\§¥%L¢’ wa imm

November 16, 2018

Judge A. D__avid Copperthite

United States District Courc ` 43 /
101 W. Lombard Street, 4'-ll Floor
Baltimore, Maryland 21201

Attn: Clerk of the Court

RE: Mcgg y, §aguel I, Wh_it&` , et al.
Civil Action No. 13~cv-1518~ADC

  
    

hhc/loaf

 
 

A. David
voiced Sca Magistrate lodge

Dear Judge Copperthite: _

On Thursday, November 15, 2018, I received, via USPS mail, your Order (Doc.
151) denying Plaintii?s Motion to Strike and Response as moot for failure to comply
with the Court Order, ECF 141, regarding the filing of any further 'motions. However,
I thought I was complying with the Court’s Order by sending the Court notice in the
November 5, 2018 correspondence stating “pursuant to your 10/31/2018 Order
concerning filing motions, Plaintid` will be submitting with the response a Motion to
Strike the Defendan'ts Opposition as untimely.”

I telephoned your of&ce yesterday and today, to try to get a clearer
understanding of the Order. l left two telephone messages with your omce but did
not receive a return call. I was able to reach by telephone today, the Case
Administrabor, Ms. Ridgeway, who explained she could not give me clari£cation of
your order, she could only read what the order states. Therefore, l am requesting
clarification of the Order dated 10-31-2018. It was my understanding that once I gave
notice to the court that I would be filing a motion, I could than enter my motion into
the case. Can you please clarify for me, whether l need to wait for approval from the
court prior to filing a motion? I am trying to following the rules and procedures of
the court to the best of my understanding and knowledge, so if I made a mistake by
filing the Motion without waiting for permission from the Court, that was not my
intention, I did not have a clear understanding of the order.

As I stated in the correspondence dated November 10, 2018, I believe I
addressed all the reasons why you denied the Motion for Preliminary Injunction in
your Memorandum. Again, if I made a mistake in filing the Motion without the
Court’s permission, it was not intentional, it was a misunderstanding on my part.

Page l of2

Case 1:13-cv-01518-ADC Document 160 Filed 11/20/18 Page 2 of 2
Case 1:13-cv-01518-ADC Document 156 Filed 11/16/18 Page 2 of 2

Therefore, I am requesting another opportunity to file a response to the Defendants
Opposition to the Plainti&`s Motion for ‘Preliminary Injunction and Temporary
Restraining Order (Doc. 136).

Sincerely,

Mlz‘e-
Renee L. McCray,
PlaintiB`

cc: Robert H. Hillman

Page 2 of 2

